                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN




       ERICA BREWER, et al.,

                     Plaintiffs,

              v.                                        Case No. 2:20-CV-01820



       TOWN OF EAGLE, et al.,

                     Defendants.


   CIVIL L. R. 7(j)(2) UNREPORTED D ECISIONS CITED IN PLAINTIFFS’ MEMORANDUM IN
       O PPOSITION TO D EFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS


1. Bondar v. D’Amato, No. 06-C-109, 2007 WL 1700114 (E.D. Wis. June 11, 2007)

2. Van Dyke v. Village of Alsip, No. 20-1041, 819 F. App’x 431 (7th Cir. 2020)




         Case 2:20-cv-01820-JPS Filed 02/17/21 Page 1 of 1 Document 24
